Citation Nr: 0425425	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  99-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from December 1954 to 
September 1958.  This appeal arises from a November 1998 
rating decision of the Muskogee, Oklahoma Regional Office 
(RO) which determined that new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for narcolepsy had not been submitted. By decision 
of the Board in September 2000, the veteran's claim of 
service connection for narcolepsy was reopened and the case 
was remanded on a de novo basis to the RO for additional 
development of the evidence.  

In August 2002, the Board denied the veteran's claim.  He 
appealed that decision to The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court"), and in June 
2003, the Court issued an Order granting a joint motion to 
remand, and vacating the Board decision.  In December 2003, 
the Board remanded the claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.   


FINDING OF FACTS

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The record reflects that the veteran was seen on one 
occasion during active service complaining of a headache and 
a lack of energy; service records do not indicate that the 
veteran had any subsequent problems with lack of energy or 
sleepiness during the day during his period of active 
service.

3.  There is no indication in either the veteran's service 
medical records or his post-service medical records that he 
was treated for excessive drowsiness/falling asleep until 
1986 almost 30 years after his discharge from active duty.

4.  The veteran does not suffer from narcolepsy that is 
attributable to military service.  




CONCLUSION OF LAW

Narcolepsy was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for narcolepsy has been properly undertaken.  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in January 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.  In addition, the 
case was remanded twice by the Board for additional 
development.  All relevant VA outpatient treatment records 
have been obtained.  There is no indication that there are 
any pertinent private records available that should be 
obtained.  Therefore, any outstanding development not already 
conducted by VA is without prejudice; hence, any deficiencies 
in the duties to notify and to assist constitute harmless 
error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the January 2004 letter sent to the veteran 
from RO, the veteran was informed that he had up to one year 
to send any additional information.  A recent court decision 
held that VA must wait one year before denying a claim.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003).  In the Veterans Benefits Act of 2003, Congress 
reinstated VA's authority to make decisions on all claims 
without waiting one year.  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Thus, 
the Board may proceed with adjudication of this claim.  

Factual background

On the December 1954 entrance physical examination, there 
were no complaints, findings or diagnoses of narcolepsy.

An October 2, 1957 notation shows that the veteran had been 
developing headaches of the frontal region which occurred in 
the morning and would go away by evening. He also complained 
of a lack of energy.  The impression was chronic frontal 
sinusitis.  

On the August 1958 separation physical examination, there 
were no complaints, findings or diagnoses of narcolepsy.  The 
veteran denied having any additional medical or surgical 
history of any significance.  

In January 1984, the veteran filed a claim for service 
connection for disabilities to include narcolepsy.  He 
provided a history of the onset of narcolepsy in service in 
1955 and 1956.  In February 1984, the veteran indicated that 
he was treated in service for not being able to stay awake.  
He expressed doubts as to whether a physician could have 
diagnosed narcolepsy in the 1950s.  

An April 1986 statement from J. B., M.D., indicates that the 
veteran had a 30-year history of sudden attacks of sleepiness 
and muscle paralysis.  The veteran reported having recurrent 
attacks of uncontrollable sleepiness throughout the day since 
he had been a teenager.  The veteran had been diagnosed with 
narcolepsy and was on medications.  The impression was a 
middle aged white male with classical findings for a 
diagnosis of narcolepsy.  

A sleep laboratory evaluation conducted overnight at 
Presbyterian Hospital indicated that the veteran had a 
clinically significant rate of central apnea.  Multiple sleep 
latency tests confirmed the veteran's complaint of severe 
daytime sleepiness. It was concluded that the veteran 
qualified for the diagnosis of narcolepsy.  

A July 1990 statement from M. H. M.D., indicates that she had 
seen service medical records which showed that the veteran 
was treated for narcolepsy in October 1957.  The diagnosis 
was narcolepsy which occurred and was treated in 1957 during 
service.  The veteran's condition had worsened and he was 
totally incapacitated from working.  

An April 1996 statement from Dr. B. indicates that he had 
treated the veteran for over 10 years for narcolepsy 
cataplexy complex.  Symptoms had been present since late 
adolescence as was typical for this syndrome.  

A May 1996 statement from J. M., D.O., indicates that the 
veteran had been positively diagnosed with narcolepsy in 
1986.  An October 2, 1957 service medical notation shows that 
an amphetamine was prescribed.  Due to poor handwriting, Dr. 
M. could only speculate that the amphetamine was given to the 
veteran for his lack of energy which could have been an early 
symptom of narcolepsy.  

A June 1996 statement from a friend indicates that he had 
first seen the veteran suddenly falling off to sleep in 1956 
when the veteran fell asleep at the wheel of a car.  

An August 1996 statement from the Stanford Center for 
Narcolepsy indicates that narcolepsy had been a very poorly 
understood illness for many decades.  It had only been in the 
last decade that physicians had been able to diagnosis 
narcolepsy with increasing confidence.  In 1957, the only 
form of diagnosis available was clinical recognition.  There 
were no tests at that time.  The recommended treatment in 
1957 was amphetamines which were still widely prescribed 
currently. EEG's were used as a diagnostic tool for 
narcolepsy after the 1960s. The typical time of onset of 
narcolepsy was between 18 and 30 with an average lag in 
diagnosing of 15 years.

An August 1998 statement from Dr. B. indicates that the 
veteran's uncontrollable attacks of daytime sleepiness could 
be brought on by even the most minor surprise or shock.

A July 1999 statement from W. M., D.O., indicates that the 
veteran had recently become his patient.  A history of 
narcolepsy since teenage years was reported.  Dr. M. stated 
that upon review of the veteran's medical records, it was 
readily apparent that the veteran sought medical attention 
while overseas in the military for manifestations of 
narcolepsy undoubtedly aggravated or exacerbated by the 
stress of serving in a foreign country.  It was opined that 
it was highly probable that stress was the trigger that 
unleashed the devastating condition of narcolepsy that 
persisted to the current day.  

An October 1995 statement from Dr. B. received in March 2000, 
indicates that the veteran's narcolepsy was in no way related 
to sleep apnea or his obesity.  It was considered a familial 
genetic illness although the exact cause remained unknown at 
that time.  His October 1995 examination report notes a 10-
year history of treatment by Dr. B. who noted that the 
veteran had a lifelong history of uncontrolled attacks.  

An October 2000 VA fee basis examination indicates that the 
veteran reported a 
history of falling asleep easily during service. He noted 
that he was unable to get an extensive evaluation.  Symptoms 
grew worse after service and he was clinically diagnosed with 
narcolepsy in the 1960s.  It was noted that narcolepsy had 
been a mysterious disease until recently when a genetic basis 
was noted and advanced sleep studies became available.  
Narcolepsy generally would become manifest in individuals in 
their 20s and 30s and would often grow progressively worse 
thereafter.  A search of medical literature showed plenty of 
evidence to support a genetic basis.  There was no scientific 
evidence to support the contention that the veteran's 
narcolepsy should be service connected.  A September 2001 
addendum shows that medical records had been reviewed to 
include Dr. B.'s April 1986 statement that the veteran had 
narcolepsy symptoms as a teenager; Dr. B.'s October 1995 
report that the veteran's condition was in no way related to 
sleep apnea or obesity; and Dr. M's July 1999 statement that 
the veteran started suffering narcolepsy symptoms as a 
teenager.  Based on a review of the entire record, the VA fee 
basis physician opined that it was not likely that the 
veteran's current narcolepsy was first manifested during 
service.  

On VA narcolepsy examination in November 2001, the veteran 
reported that he would fall asleep during service and that he 
had no energy and headaches.  He continued to have daytime 
sleepiness after service, but the veteran was not treated 
until 1986. It was noted that the veteran came under the care 
of Dr. B. in 1986 and that sleep studies were performed at 
Presbyterian Hospital.  The diagnosis was narcolepsy.  It was 
noted that the veteran's claims folder to include the service 
medical records had been reviewed.  The veteran had been 
treated during service on October 2, 1957 for headaches of 
the frontal region which started in the morning and would go 
away in the evening.  The veteran was treated for headaches.  
While the veteran was treated on multiple occasions for an 
eye condition, the examiner could not find any evidence of 
narcolepsy during the service.  There was no evidence that 
the veteran was treated for narcolepsy until 1986.  It was 
opined that the veteran's narcolepsy was not related to 
service as there was no evidence of treatment for narcolepsy 
during service or soon after the veteran's discharge from 
service.  

In June 2002, the veteran stated that the VA physician in 
November 2001 told him that he only had a vague knowledge of 
narcolepsy.  He further felt that the doctor "disregarded" 
his medical history.  For many years after discharge, the 
veteran reported that he used amphetamines to keep himself 
awake not knowing that he had narcolepsy.  

A June 2002 statement from D.L. T. M.D., indicates that the 
veteran had been a patient since 1995.  By the veteran's 
account, he had had problems with narcolepsy since he was a 
teenager.  An October 1957 service treatment notation shows 
that the veteran was prescribed an amphetamine which was a 
common treatment modality at the time for narcolepsy.  Due to 
the poor handwriting of the October 1957 notation, Dr. T. 
could only speculate that the amphetamine was given for 
complaints of sub-normal levels of energy and sleepiness.  It 
was noted that narcolepsy would usually begin to show-up in 
the teenage to early twenties.  Amphetamines and 
antidepressants were the accepted choice for treatment.  
Based on the entire medical record, it was opined that the 
veteran had an ongoing problem with narcolepsy since at least 
1957.  

In a June 2002 statement, R. W. M., DO, stated that he has 
been seeing the veteran since June 1999.  It was noted that 
the veteran had a history of narcolepsy/cataplexy with 
hallucinations, a serious sleep disorder of unknown etiology.  
It was noted that the veteran currently took Ritalin with 
good control of his symptoms.  The examiner noted that the 
veteran gave a history of being troubled by this disorder 
since he was a teenager, although a definitive diagnosis was 
not available until April 1986.  The examiner stated that 
according to the medical records available to him, the 
veteran was prescribed Dexedrine in October 1957.  It was 
stated that this medication was the treatment modality of 
choice for narcolepsy at that time and is still used to a 
certain extent today.  The examiner noted that the time from 
when the veteran reported symptoms to the time of diagnosis 
might cause some concern until one realizes that the mean 
number of years between the onset of symptoms and correct 
diagnosis is 14.6.  The examiner reported that of more 
concern was the question of why would a nineteen-year-old 
male in otherwise good health be prescribed amphetamines 
unless there existed a problem more serious that mere 
sleepiness or lack of energy.  He reported that the medical 
record from that time is very unclear as to the examining 
doctor's impressions of the situation and reasoning behind 
using amphetamines.  The examiner stated that this cannot be 
used to deny the veteran's claim of service connection.  It 
was opined that it was likely as not that the stress of 
serving in the military in a foreign country for a young man 
exacerbated the narcolepsy/cataplexy.  It was stated that it 
is a well-known fact that excitement as well as systematic 
disruption of the normal sleep patterns can precipitate 
attacks.  The examiner reported that therefore he felt it was 
well within the range of probability that the veteran's 
disability was aggravated by active military service.  

The RO received lay statements from friends and relatives of 
the veteran in December 2003, in which each indicated that 
they were aware of the veteran having a sleep disorder since 
the 1950's or 1960's.  



The RO received records from the Social Security 
Administration (SSA) in May 2004, which show that the veteran 
was awarded benefits in February 1996.  The primary diagnosis 
was narcolepsy shown as preventing employment effective in 
November 1985.  

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002) 38 
C.F.R. § 3.303(a) (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran contends that he currently suffers from 
narcolepsy which was first manifest during military service.  
The service medical records are available.  On October 2, 
1957, the veteran was treated for complaints of headaches of 
the frontal region and for a lack of energy.  The impression 
was chronic frontal sinusitis.  As part of the treatment 
plan, an amphetamine was prescribed.  The remainder of the 
service medical records to include the August 1958 separation 
physical examination from the veteran's almost 4 years of 
service are completely silent regarding complaints, findings 
or diagnoses of narcolepsy.  There were no further notations 
of a lack of energy or any other complaint or symptom which 
could be indicative of narcolepsy.  Thereafter, the medical 
record shows that narcolepsy was diagnosed in 1986 and 
confirmed through the use of sleep studies almost 30 years 
after service.  

The Stanford Center for Narcolepsy has indicated that the 
typical time of onset of narcolepsy was between ages 18 and 
30 and that there was an average lag time in diagnosing this 
disability of 15 years.  The veteran was born in September 
1937; thus, he had just turned 20 when he was treated for 
headaches and a lack of energy in October 1957.  Adding on 15 
years as an average lag time before a diagnosis would be 
expected, shows that narcolepsy would have been diagnosed, on 
average, in the early 1970s.  It must be remembered, however, 
that the Stanford letter further indicated that although 
EEG's were used as a diagnostic tool for narcolepsy after the 
1960s, it was only about the last decade before 1996 that 
physicians had been able to diagnosis narcolepsy with any 
confidence.  In short, on average, the veteran's narcolepsy 
would have been diagnosed by the early 1970s.  On the other 
hand, it was not until 10 or 15 years after the early 1970s 
that physicians had reached a point of confidence in reaching 
such a diagnosis.  

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim.  Hayes v. Brown, 5 Vet. 
App. 60 (1993).  

Dr. H.'s July 1990 statement starts by indicating that she 
had seen the veteran's service medical records.  First it is 
indicated that the veteran was treated for narcolepsy in 
October 1957.  The record shows that he was treated for 
headaches with an additional complaint of a lack of energy.  
It is then stated that narcolepsy was diagnosed and treated 
in 1957.  Neither part of this statement is factually 
accurate.  Thus, the Board finds that Dr. H's statement 
inaccurate, and lacks probative value.  See Hayes v. Brown, 5 
Vet. App. 60 (1993).  

Dr. M.'s July 1999 statement shows that the veteran had 
recently become a patient.  Based on a review of the records, 
Dr. M. stated that it was readily apparent that the veteran 
had sought medical treatment in service for manifestations of 
narcolepsy brought on by stress.  As with Dr. H., the 
evidence of record does not support this factual 
construction.  There is no evidence that the veteran sought 
treatment for manifestations of narcolepsy in service in 
1957, however, even if it is assumed that Dr. M. was 
referring to the October 1957 treatment notation for 
sinusitis, there is no indication that the veteran's symptoms 
were brought on by stress.  Dr. M.'s statement is outside the 
factual base as demonstrated by the contemporaneous medical 
records which show that the veteran was seen once for 
headaches and a lack of energy.  Thus, the Board finds that 
Dr. M's statement is structurally unsound and lacks probative 
value.  See Hayes v. Brown, 5 Vet. App. 60 (1993).  

Dr. T's June 2002 statement begins by stating that an 
amphetamine was prescribed in October 1957 which was a common 
treatment modality for narcolepsy at that time.  Dr. T. 
further indicates that due to poor handwriting, he could only 
speculate that the amphetamine was given for complaints of 
sub-normal levels of energy and sleepiness.  Thus the opinion 
offered is speculative as to why an amphetamine was 
prescribed.  Based on the record, the veteran told the health 
care provider that he lacked energy, but no more.  Dr. T 
concludes by opining that the veteran had an ongoing problem 
with narcolepsy since at least 1957.  This opinion is clearly 
unsupportable when the evidence first shows complaints of and 
treatment for narcolepsy in the mid 1980s.  

Dr. M.'s June 2002 statement indicates that some medical 
records were available to him; however which records he 
reviewed have not been documented.  While the examiner noted 
that the symptoms could appear 14.6 years before diagnosis, 
the Board notes that the veteran's diagnosis is first 
documented in 1986, over 25 years after service discharge, 
and almost 30 years from the October 1957 treatment in 
service referred to by the physician.  The examiner's opinion 
that the veteran's narcolepsy was aggravated in service 
because of the stress of service is speculative and without 
basis in the record.  

Thus, the Board finds that private examiners' statements lack 
probative value as the Court has held that medical opinions 
which are speculative, general or inconclusive in nature or 
which are not factually supported will not sustain a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Likewise, these statements are 
wholly based on self-acknowledged points of speculation by 
the physicians and, as a result, lack any probative value.

The veteran has repeatedly asserted that narcolepsy was 
manifest during service and that the health care providers of 
the day were unable to diagnosis this disability.  He further 
states that narcolepsy persisted after the October 1957 
treatment notation and that he treated himself for many years 
with amphetamines.  Also of record are statements from 
friends and relatives which indicates the veteran had been 
observed having a sleep problem since the 1950's and 1960's.  
The veteran and his friends and relatives are competent to 
report what they observed.  Case law and common sense, 
however, dictate that lay individuals may not render medical 
conclusions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In this case, both the veteran and his friends and 
relatives, as laymen, lack the ability to diagnosis the onset 
of narcolepsy; thus, this evidence is without substance or 
probative value.  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  There are 
substantial and significant factors which favor the valuation 
of the October 2000 VA fee basis examination and the November 
2001 VA medical opinions over the opinions of the private 
physicians which have already been reviewed.  

The fee-basis examiner noted in the September 2001 addendum 
that the RO had forwarded the claims file and that the 
medical record had been reviewed.  Thus, based upon 
examination of the veteran and a review of the record, it was 
opined that narcolepsy was not manifested during service.  
The VA examiner who performed the November 2001 VA 
examination made a point of indicating that he had reviewed 
the veteran's claims folder.  He stated that the veteran had 
been treated in October 1957 for headaches of the frontal 
region.  While he was seen for other disorders in service, 
the physician noted that he could not find any evidence of 
narcolepsy during service.  Further it was stated that the 
first evidence of treatment of narcolepsy dated from 1986.  
Based on these factual predicates, the examiner opined that 
narcolepsy was not related to service as there was no 
evidence of treatment for narcolepsy during service or soon 
thereafter.  As a result, the Board will accord significant 
probative value to the decidedly non- speculatively based 
October 2000 examination and September 2001 addendum and the 
November 2001 VA medical opinions which were erected on sound 
factual building blocks.  The findings, based on a complete 
review of the record, and examination of the veteran are also 
supported by rationale.  The Board finds this evidence to be 
most probative of the question at issue in this claim.  

Having considered the totality of the medical evidence, and 
in light of the applicable law and regulations, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.




ORDER

Entitlement to service connection for narcolepsy is denied.


	 

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



